DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/29/2021 has been entered. Claims 1, 3, 5-12, 14, and 16-24 are pending.
Claim Objections
Claims objection with respect to claim 22 is withdrawn but, claims objection with respect to claim 24 is maintained because in claim 24 the cited limitation “calculating the spectral efficiency metric further includes calculating channel quality indicator, reference signal power reserve, reference signal receive quality, signal to interference and noise ratio, and modulation and coding schemes” should be “calculating the spectral efficiency metric further includes calculating one of channel quality indicator, reference signal power reserve, reference signal receive quality, signal to interference and noise ratio, and modulation and coding schemes”. Appropriate correction is required.
Examiner Response to Arguments
Applicant's arguments with respect to claims 1, 3, 5-12, 14, and 16-24  have been considered but are moot in view of the new ground(s) of rejection.
Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Pylappan et al (US20170061655), in further view Takeda et al (US20180249487).

	Regarding claim 1, the cited reference Chen discloses a method for monitoring spectral efficiency in a wireless network (¶004 discloses improving spectral efficiency in Universal Mobile Telecommunications System (UMTS)), the method comprising steps of: determining total number of or resource elements allocated for each of one or more calls in the wireless network during a given time period (¶0028 discloses that a scheduler may allocate resource blocks (RBs) for each transmission) and determining a corresponding total number of bits transmitted for each of the one or more calls during the given time period (¶0028 discloses that The number of bits for resource allocation is determined by the formula number of bits=ceiling(log 2(N*(N+1)/2)), where N is the number of physical resource blocks (PRB) in the uplink).  However, Chen does not explicitly teach calculating a spectral efficiency metric for each of the one or more calls based at least in part on the total number of bits transmitted during the given time period and the total number of resource blocks or resource elements allocated for transmission during the given time period; and generating a heat map for each of the one or more calls based on geographic locations of the one or more calls, based at least in part on transmitted data volume and a number of allocated physical resource elements associated with each of the one or more calls.
	In an analogous art Sadek teaches calculating a spectral efficiency metric for each of the one or 
more calls based at least in part on the total number of bits transmitted during the given time period and the 
total number of resource blocks or resource elements allocated for transmission during the given time period, based at least in part on transmitted data volume and a number of allocated physical resource elements associated with each of the one or more calls (¶0099 discloses calculating the spectral efficiency based on (e.g., as a ratio of) the total number of bits transmitted (i.e. bits transmitted in a communication which means a call) and the total number of RBs allocated (over a given time period duration)). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Sadek where the spectral efficiency may be calculated over a sliding time window to balance the need for stable but current spectral efficiency statistics (Sadek, ¶0087).
However, the combination of Chen and Sadek does not explicitly teach wherein the spectral efficiency is 
calculated in both uplink (UL) and downlink (DL) signals.
	In an analogous art Pawlak teaches wherein the spectral efficiency is calculated in both uplink (UL) and downlink (DL) signals (¶0076 discloses that the cell (or gNB) may start to monitor its experienced traffic load for the two link directions (uplink and downlink)… Monitoring of the experienced offered
traffic may be via… UL/DL spectral efficiency).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Pawlak where the objective is to detect if there is a need to adjust the common RFC (radio frame configuration), such as to have more downlink or uplink transmission resources for example (Pawlak, ¶0076). However, the combination of Chen, Sadek, and Pawlak does not explicitly teach generating a heat map for each of the one or more calls based on geographic locations of the one or more calls.
	In an analogous art Pylappan teaches generating a heat map for each of the one or more calls based 
on geographic locations of the one or more calls (¶0030 discloses generating a signal strength map for a region based on the client-reported signal strength information… such a map may be a heat map).
whereby a set of physical resource blocks are allocated by an eNodeB from the wireless network to carry uplink/downlink user data information and uplink/downlink control information.
	In an analogous art Takeda teaches whereby a set of physical resource blocks are allocated by an eNodeB from the wireless network to carry uplink/downlink user data information and uplink/downlink control information (¶0057 discloses that the radio base station allocates (schedules) radio resources (e.g. PRBs) to the uplink control channel and the uplink data channel).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Takeda to reduce downlink overhead (Takeda, ¶0058).

	Regarding claims 5 and 14, the combination of Chen, Sadek, Pawlak, Pylappan, and Takeda discloses all limitations of claims 1 and 10 respectively. Pylappan further discloses wherein the set of instructions that, when executed by the processor, further cause the processor to identify one or more geographic location bins where calculated spectral efficiency metric is below a predefined threshold using the generated heat map (Fig .6B below discloses a graphical representation utilized to identify different map tiles in different location in the heat map where some tile location are in signal weak zone (i.e. low 
energy) and others are in signal rich zone (i.e. high energy).
	   
    PNG
    media_image1.png
    503
    686
    media_image1.png
    Greyscale

	Regards claim 10, the cited reference Chen discloses a system for monitoring spectral efficiency in a wireless network (¶004 discloses improving spectral efficiency in Universal Mobile Telecommunications System (UMTS)), the system comprising: a processor and a memory device coupled (¶0065 discloses a processing system 314 includes processor 304, and computer-readable media, represented generally by the computer-readable medium 306) that, when executed by the processor, cause the processor to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regards claim 19, the cited reference Chen discloses a tangible, non-transitory, computer-readable media having software encoded thereon, the software (¶0065 discloses a processing system 314 includes processor 304, and computer-readable media, represented generally by the computer-readable medium 306), when executed by a processor, operable to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Pylappan et al (US20170061655), in further view Takeda et al (US20180249487), in further view of Han et al (US20170149461).

	Regarding claim 3, the combination of Chen, Sadek, Pawlakand, Pylappan, and Takeda discloses all limitations of claim 1. However, the combination does not explicitly teach further comprising generating a graph of time series data values for the calculated spectral efficiency metric, the generated graph having a time axis corresponding to the given time period and having a spectral efficiency axis.
	In an analogous art Han teaches further comprising generating a graph of time series data values for the calculated spectral efficiency metric, the generated graph having a time axis corresponding to the given time period and having a spectral efficiency axis (¶0045 discloses a graph of time along the horizontal axis 804 and signal energy along the vertical axis 802).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method or technique of Han to distinguish between signals energies and frequency shifting (i.e. time).

	Regarding claim 12, the claim is drawn to a system performing substantially the same features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Pylappan et al (US20170061655), in further view Takeda et al (US20180249487), in further view of Han et al (US20170149461), in further view of Aloni et al (US20070165663).

	Regarding claim 6, the combination of Chen, Sadek, Pawlak, Pylappan, Takeda, and Han discloses all limitations of claim 3. However, the combination does not explicitly teach further comprising identifying one or more time periods within the given time period during which the calculated spectral efficiency metric 
is below a predefined threshold using the generated graph.
(Fig. 4d and ¶0056 discloses an energy threshold 480 and energy level 485 may be below the energy threshold level 480 at T0 and T2 ).
	
    PNG
    media_image2.png
    421
    667
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method or technique of Aloni to distinguish between different signals energies at different times to reduce false detection of spurious energy levels below the threshold due to noise.

	Regarding claim 7, the combination of Chen, Sadek, Pawlak, Pylappan,Takeda, Han, and Aloni discloses all limitations of claim 6. Aloni further discloses correlating the calculated spectral efficiency metric with one or more data channel quality indicators associated with the one or more calls and associated with the identified one or more time periods during which the calculated spectral efficiency is below the predefined threshold (Fig. 4d discloses the correlation between T0 and T2 with the calculated energy which is below threshold).
	
    PNG
    media_image3.png
    421
    667
    media_image3.png
    Greyscale


Regarding claim 16, the claim is drawn to a system performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Pylappan et al (US20170061655), in further view Takeda et al (US20180249487), in further view of Han et al (US20170149461), in further view of Aloni et al (US20070165663), in further view of Ribbich et al (US20170234562).

	Regarding claim 8, the combination of Chen, Sadek, Pawlak, Pylappan,Takeda, Han, and Aloni discloses all limitations of claim 7. However, the combination does not explicitly teach further comprising identifying one or more root causes of the calculated spectral efficiency metric being below the predefined threshold 
based on the performed correlation.
	In an analogous art Ribbich teaches identifying one or more root causes of the calculated spectral 
efficiency metric being below the predefined threshold based on the performed correlation (Fig. 4d and ¶0196 discloses a diagnostics module 3122 tracks the performance of home equipment 3140 over time and detects when the performance crosses a predetermined threshold (e.g., energy efficiency below a threshold value.). Diagnostics module 3122 may be configured to detect faults in home equipment 3140 
and may diagnose the root causes of such faults).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ribbich to take the necessary actions to resolve the problem of having low energy spectral.

Regarding claim 17, the claim is drawn to a system performing substantially the same features of the method of claim 8. Therefore the claim is subject to the same rejection as claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Pylappan et al (US20170061655), in further view Takeda et al (US20180249487), in further view of Islam et al (US20170055281).

	Regarding claim 9, the combination of Chen, Sadek, Pawlak, Pylappan, and Takeda discloses all limitations of claim 1. Sadek further discloses calculating a downlink spectral efficiency metric for a downlink signal associated with each of the one or more calls (¶0099 discloses that the spectral efficiency may be calculated by reading a control channel (e.g., PDCCH (Physical Downlink Control Channel))). However, the combination does not explicitly teach the step of calculating the spectral efficiency metric further comprises calculating an uplink spectral efficiency metric for an uplink signal associated
with each of the one or more calls.
	In an analogous art Islam teaches the step of calculating the spectral efficiency metric further comprises calculating an uplink spectral efficiency metric for an uplink signal associatedv with each of the one or more calls (¶0053 discloses a base station 105 may determine the SNR for an uplink channel used 
by a UE 115).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of islam to determine whether the use of the downlink and 


Regarding claim 18, the claim is drawn to a system performing substantially the same features of the method of claim 9. Therefore the claim is subject to the same rejection as claim 9.
Claims 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Pylappan et al (US20170061655), in further view Takeda et al (US20180249487), in further view of Kim et al (US20190097747).

	Regarding claim 11, the combination of Chen, Sadek, Pawlak, Pylappan, and Takeda discloses all limitations of claim 10. However, the combination does not explicitly teach wherein the set of instructions that, when executed by the processor, further cause the processor to generate a probability density function of the calculated spectral efficiency metric for each of the one or more calls and wherein one or more calls comprise live data sessions and live voice calls.
	In an analogous art Kim teaches wherein the set of instructions that, when executed by the processor, further cause the processor to generate a probability density function of the calculated spectral efficiency metric for each of the one or more calls and wherein one or more calls comprise live data sessions and live voice calls (See Fig 8A/B which discloses a graph of the PDF of the SNR).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim to achieve maximum spectral efficiency and obtain a desired availability of the network (Kim, ¶0009).

	Regarding claim 20, the claim is drawn to a computer-readable media performing substantially the same features of the method of claim 11. Therefore the claim is subject to the same rejection as claim 11.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150085794), in view of Sadek et al (US20150063151), in further view of Pawlak et al (US20200084766), in further view Pylappan et al (US20170061655), in further view Takeda et al (US20180249487), in further view of Xia et al (US20160087752).

	Regarding claim 21, the combination of Chen, Sadek, Pawlak, Pylappan, and Takeda discloses all limitations of claim 1. However, the combination does not explicitly teach wherein calculating the spectral efficiency metric for each of the one or more calls further includes calculating correlation coefficients 
between spectral efficiency and radio measurements.
	In an analogous art Xia teaches wherein calculating the spectral efficiency metric for each of the 
one or more calls further includes calculating correlation coefficients between spectral efficiency and radio measurements (¶0092 discloses determining, according to the first CQI table and the received first CQI index … a first spectral efficiency that are corresponding to the received first CQI index).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the 


	Regarding claim 22, the combination of Chen, Sadek, Pawlak, Pylappan, Xia discloses all limitations of claim 21. However, Xia further teach wherein calculating the spectral efficiency metric further includes calculating one of channel quality indicator, reference signal power reserve, reference signal receive quality, signal to interference and noise ratio, and modulation and coding schemes (¶0092 discloses determining, according to the first CQI table and the received first CQI index … a first spectral efficiency that are corresponding to the received first CQI index).

	Regarding claim 23, the claim is drawn to a system performing substantially the same features of the method of claim 21. Therefore the claim is subject to the same rejection as claim 21.

	Regarding claim 24, the claim is drawn to a system performing substantially the same features of the method of claim 22. Therefore the claim is subject to the same rejection as claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 
can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462